 Case 2:20-cv-02755-JMV-MF Document 17 Filed 06/02/20 Page 1 of 9 PageID: 121




                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY


  CHARLOTTE DEAN,                                                Civil Action No.:
                                                              2:20-cv-02755-JMV-MF
          Plaintiff,
                                                                JOINT PROPOSED
          v.                                                    DISCOVERY PLAN

  NOVARTIS PHARMACEUTICALS                                    Hon. Judge Mark Falk
  CORPORATION

          Defendants.                                     (Conference Date: June 5, 2020)



 1.      Set forth the name of each attorney appearing, the firm name, address and telephone
         number and facsimile number of each, designating the party represented.

         Counsel for Plaintiff:

Raymond C. Silverman
Melanie H. Muhlstock
Christopher Oxx
Harrison M. Biggs
Christine Durant
Parker Waichman LLP
6 Harbor Park Drive
Port Washington, NY 11050
(516) 466-6500
(516) 466-6665 (fax)
rsilverman@yourlawyer.com
mmuhlstock@yourlawyer.com
oxx@yourlawyer.com
hbiggs@yourlawyer.com
cdurant@yourlawyer.com

Attorneys for Plaintiff

         Counsel for Defendant:

Kelly E. Jones, Esq.
Marina Plotkin, Esq.
Harris Beach PLLC
One Gateway Center, Suite 2500
                                             -1-
 Case 2:20-cv-02755-JMV-MF Document 17 Filed 06/02/20 Page 2 of 9 PageID: 122




Newark, New Jersey 07102
(973) 848-1244
kjones@harrisbeach.com
mplotkin@HarrisBeach.com

Robert E. Johnston
Donald R. McMinn
Andrew L. Reissaus
Hollingsworth LLP
1350 I Street Northwest
Washington, DC 20005
(202) 898-5800
(202) 682.1639 (fax)
RJohnston@Hollingsworthllp.com
AReissaus@Hollingsworthllp.com
DMcminn@Hollingsworthllp.com

Attorneys for Defendant
Novartis Pharmaceuticals Corporation


 2.     Set forth a brief description of the case, including the causes of action and defenses
        asserted:

       Plaintiff:

        This is an action brought by Charlotte Dean (hereinafter, “Plaintiff”) against Defendant
Novartis Pharmaceuticals Corporation (hereinafter, “NPC”) to recover for injuries resulting from
NPC’s intentional failure to warn of dangerous and known risks associated with Tasigna® —a
Novartis-manufactured prescription medication for treatment of chronic myeloid leukemia
(“CML”). Specifically, NPC failed to warn of risks that Tasigna® caused several forms of severe,
accelerated, and irreversible atherosclerotic-related conditions—i.e., the narrowing and hardening
of arteries delivering blood to the arms, legs, heart, and brain. Despite warning doctors and patients
in Canada of the risks of atherosclerotic-related conditions, NPC concealed, and continues to
conceal, their knowledge of Tasigna®’s unreasonably dangerous risks from Plaintiff, other
consumers, and the medical community.
        After beginning treatment with Tasigna® and as a direct and proximate result of NPC’s
actions and inactions, Plaintiff suffered serious atherosclerotic-related injuries. Specifically, as a
result of her use of Tasigna®, Plaintiff suffered from obstructive coronary artery disease. This
condition required a percutaneous transluminal coronary angioplasty and stent placement. Plaintiff
remains at significant risk of further complications as a result of her condition. As a result of her
injuries, Plaintiff seeks damages including but not limited to the following:

             a. General damages;
             b. Medical and incidental expenses, including Plaintiff’s need for life long care;
             c. Losses related to Plaintiff’s inability to pursue her usual occupation and activities;
                                                 -2-
 Case 2:20-cv-02755-JMV-MF Document 17 Filed 06/02/20 Page 3 of 9 PageID: 123




             d.    Pain and suffering and emotional distress according to proof;
             e.    Punitive and exemplary damages;
             f.    Plaintiff’s reasonable attorneys’ fees and costs;
             g.    Prejudgment interest; and
             h.    Any other relief this Court deems appropriate.

       Defendant:

         NPC generally denies all allegations in the Complaint and Jury Demand (‘the Complaint”)
of plaintiff. NPC’s product Tasigna® is a cancer medication that is FDA-approved to treat patients
with Philadelphia chromosome positive chronic myeloid leukemia (“CML”). CML is a blood
cancer, one in which, over time, the body overproduces white blood cells. Unchecked, CML is a
fatal disease. As of 2016, CML had a 69.2% five-year survival rate, up from 47.9% in 2000. The
significant increase in survival between 2000 and 2016 paralleled the increase in the availability of
tyrosine kinase inhibitor (“TKI”) medicines, including NPC’s Tasigna®. Tasigna® has been shown
to be superior to its predecessor TKI treatment, Gleevec®, in treating CML. NPC denies that that
there are any defects associated with Tasigna®.
         Plaintiff will be unable to meet her burden to prove that Tasigna® can cause cardiovascular
disease and that Tasigna® caused her alleged injuries. Plaintiff also will be unable to prove that the
FDA-approved labeling for Tasigna® was inadequate. On January 22, 2014, Novartis updated the
Tasigna® prescribing information in the United States to include a Warning & Precaution Section
dedicated to Cardiac and Vascular Events. The Highlights of Prescribing Information on the first
page stated:

                  Cardiac and Vascular Events: Cardiovascular events including ischemic heart
                  disease, peripheral arterial occlusive disease and ischemic cerebrovascular
                  events have been reported in patients with newly diagnosed Ph+CML
                  receiving nilotinib. Cardiovascular status should be evaluated and
                  cardiovascular risk factors monitored and managed during Tasigna therapy.

        NPC thus will request that judgment be entered in its favor and against plaintiff; that
plaintiff’s Complaint be dismissed, with prejudice; and that NPC be awarded costs of suit and
reasonable attorney’s fees as allowed by law and such further and additional relief as this Court
may deem just and proper.
        NPC’s affirmative defenses and plaintiff’s failures of proof include, but are not limited to,
the following, and NPC reserves the right to amend them as the case progresses:

        a. The labels and information accompanying Tasigna® were approved by the U.S. Food
           and Drug Administration, barring plaintiff’s claims.
        b. Federal law relating to the design, testing, producing, manufacturing, labeling,
           distributing, modeling, processing, and supply of Tasigna® preempts plaintiff’s claims.
        c. Punitive damages are not available in this case under New Jersey law. See, e.g.,
           Buckman Co. v. Plaintiffs’ Legal Comm., 531 U.S. 341, 343 (2001); see also N.J.S.A.
           § 2A:58C-5(c); Garcia v. Wyeth-Ayerst Labs., 385 F.3d 961 (6th Cir. 2004); McDarby
           v. Merck & Co., 949 A.2d 223 (NJ Super. Ct. App. Div. 2008).

                                                  -3-
 Case 2:20-cv-02755-JMV-MF Document 17 Filed 06/02/20 Page 4 of 9 PageID: 124




 3.      Have settlement discussions taken place? Yes         X       No         .

       The parties, prior to filing of this lawsuit and others currently pending, engaged in multiple
in-person discussions regarding whether plaintiff’s claims could be resolved without litigation.
Those discussions did not lead to a resolution.

 4.      The parties [have     X       have not          ] met pursuant to Fed. R. Civ. P. 26(f):

 5.      The parties [have              have not     X    ] exchanged the information required by
         Fed. R. Civ.           P.     26(a)(1).    If    not, state the reason therefor.

       The parties have agreed to exchange disclosures by June 5, 2020, which is 14 days after of
 the parties’ Rule 26(f) conference, pursuant to Fed. R. Civ. P. 26(a)(1)(C)).

 6.      Explain any problems in connection with completing the disclosures required by Fed
         R. Civ. P. 26(a)(1). N/A

 7.      The parties [have               have not        X    ] conducted discovery other than the
         above disclosures. If so, describe.

 8.      Proposed Joint Discovery Plan:

       (a)     Discovery is needed on the following subjects:

               Plaintiff:

        Prior to the commencement of this action, claims alleging atherosclerotic-related injuries
caused by Tasigna® were filed against NPC in the Eastern District of California (Kristi Lauris v.
Novartis AG et al., 1:16-cv-00393-LJO-SAB) and the Southern District of Florida (Dennis
McWilliams v. Novartis AG et al., 2:17-cv-14302-RLR). Counsel for Plaintiff here did not appear
in these actions. Both of these cases were resolved shortly before scheduled trial dates and after the
completion of fact and expert discovery and subsequent denial of NPC’s Summary Judgement
Motion.
        The parties are meeting and conferring as to the whether the discovery conducted in those
cases may be applicable to the matter at bar. Plaintiff’s counsel here does not have knowledge of the
extent of this prior discovery and therefore reserves all rights to conduct discovery on all matters
relevant to the claims and defenses herein. In order to facilitate this process, Plaintiff has requested
an initial, informal exchange of certain information, which Defendant has agreed to consider. This
information will further assist the parties in determining the scope of discovery that was completed
in the prior actions and the additional discovery needed here. There is undoubtedly additional
discovery that will be required to address the needs of this case.
        For example, Plaintiff is aware that the timeframe covered by the discovery conducted in
those two cases ended in approximately 2014. Plaintiff will seek additional discovery up to the
present. There are likely to be additional areas of discovery relevant to the particular claims and
defenses which are unique to this particular case which the parties intend to discuss.
                                                   -4-
 Case 2:20-cv-02755-JMV-MF Document 17 Filed 06/02/20 Page 5 of 9 PageID: 125




       At this time Plaintiff anticipates she will request discovery into Novartis’ conduct
surrounding the following areas as they relate to Tasigna® along with any additional areas of
discovery that may be revealed as the case progresses:

           a.    Licensing;
           b.   Research & Development;
           c.   Patents;
           d.   Preclinical Development;
           e.   Clinical Development;
           f.   Medical Affairs;
           g.   Medical Coding;
           h.   Pharmacovigilance/Drug Safety;
           i.   Health Insurance Reimbursement;
           j.   Life Cycle Management;
           k.   Marketing;
           l.   Labeling;
           m.   Market Research;
           n.   Sales and Sales Training;
           o.   Key Opinion Leaders and/or Speakers’ Bureaus;
           p.   Budgeting; and
           q.   Regulatory or compliance functions, including those related to the FDA and other
                foreign regulatory bodies

        Finally, the Court should be aware there are approximately 30 cases involving similar claims
currently pending in several Federal Districts across the United States, as well as in New Jersey
State Court. The parties are discussing coordination of discovery in these actions.

                Defendant:

       NPC will, among other things, seek discovery on
               Plaintiff’s medical condition, pre-existing medical conditions, family medical
                history, and risk factors for cardiovascular events;
               Plaintiff’s alleged injuries and damages, including in the form of tax, employment,
                and social media records;
               Plaintiff’s and prescribing physicians’ knowledge of CML, Tasigna®,
                cardiovascular events, and all information obtained regarding the same.
        Importantly, this case implicates an array of scientific, medical, and regulatory issues that
will be the subject of wide-ranging expert reports and testimony. NPC anticipates that the parties
will designate a dozen, or perhaps more expert witnesses (six per party, or more), which does not
include the numerous treating physicians who will need to be deposed. NPC expects that it will
seek evidentiary hearings on its Daubert motions that will challenge the admissibility of plaintiff’s
experts.
                                                 -5-
 Case 2:20-cv-02755-JMV-MF Document 17 Filed 06/02/20 Page 6 of 9 PageID: 126




        Moreover, discovery in this case includes the need to obtain copies of medical records
from plaintiff’s healthcare providers. The records collection process takes time, and is iterative in
nature. As each set of records is received, they must be reviewed, and follow-up undertaken, to
ensure that the provider has produced a complete set of records. Also, review of collected records
inevitably leads to the identification of additional healthcare providers or locations of treatment,
and new requests must be made to collect those. Although the parties work diligently to collect
records, often facilities take significant amounts of time to respond to requests.


        (b)      Discovery [should x / should not _] be conducted in phases or be limited to
                 particular issues. Explain.

       The parties request that expert discovery take place following the completion of fact
discovery. NPC further requests that the depositions of plaintiffs’ experts take place prior to the
depositions of NPC’s experts.

        The parties are not asking the Court to limit discovery to particular issues at this time.

        (c)      Proposed schedule:

                  (1)    Fed. R. Civ. P. 26 Disclosures:         June 5, 2020              .

                  (2)    E-Discovery conference pursuant to L. Civ. R. 26.1(d): on or before
                        July 10, 2020    .

                  (3) Service of initial written discovery: on or before __August 10,
                  2020    _, which shall be responded to by ___September 10, 2020 ______.

                  (4) Maximum of             25          Interrogatories, including subparts, with
                  initial interrogatories to be served on or before ___July 3, 2020_______, which
                  shall be responded to by ______August 2, 2020______.

                  (5) Maximum of              10     depositions of fact witnesses to be taken by each
                  party.

       The parties agree that the presumptive limit of 10 depositions applies only to fact witnesses,
and that depositions of the parties’ designated experts should not count toward the parties’ limits.
As detailed above, the parties are actively meeting and conferring regarding the discovery conducted in the
two prior litigations. The number of depositions Plaintiff requests in this case will likely depend on that prior
discovery. After the parties have met and conferred regarding previous discovery and depositions and what
additional discovery is needed, Plaintiff will confer with NPC in an attempt to reach an agreement as to the
number of additional depositions required at this time. The parties also anticipate that depositions of NPC’s
fact witnesses can be coordinated with those cases pending in other Federal Courts and the State of New
Jersey, so as to avoid duplicative efforts. The parties reserve their right to seek additional fact
depositions by agreement of the parties or by Court order.

                  (6) Motions to amend or to add parties to be electronically filed by                      July
                  22, 2020__.
                                                       -6-
 Case 2:20-cv-02755-JMV-MF Document 17 Filed 06/02/20 Page 7 of 9 PageID: 127




                (7) Factual discovery to be completed by July 2, 2021          . All fact
                witness depositions must be completed by the close of fact discovery. No
                discovery is to be issued or engaged in beyond that date, except upon
                application and for good cause shown.

                (8) Plaintiff’s expert reports due on August 6, 2021                . All expert
                reports must comport with the form and content requirements set forth in Rule
                26(a)(2)(B). No expert shall testify at trial as to any opinions or base those
                opinions on facts not substantially disclosed in the expert’s report.

                (9)    Plaintiff’s expert depositions to be completed by ____October 8, 2021.

                (10) Defendant’s responsive expert reports due on ___November 12, 2021.

                (11) Defendant’s Expert depositions to be completed by January 15, 2022.

                (11) Dispositive motions to be served within 45            days of completion of all
                     discovery.

       (d)     Set forth any special discovery mechanism or procedure requested.

       NPC also requests that the Court plan to conduct an evidentiary hearing related to the
expected Daubert issues in this case. NPC expects to include a formal request for a Daubert
evidentiary hearing in its Daubert briefing.

       (e)    A pretrial conference may take place on July 18, 2022, or other date to be selected
       by the Court following resolution of any dispositive motions.

       (f)     Trial date: August 8, 2022 (      X      Jury Trial;        Non-Jury Trial).

       Plaintiff may propose this case be tried jointly with Gustin, et al. v. Novartis Pharmaceuticals
Corporation, Civil Action No. 20-2753 (JMV). NPC would oppose any request, if one were made,
to consolidate separate cases for trial.

9.     Do you anticipate any special discovery needs (i.e., videotape/telephone depositions,
       problems with out-of-state witnesses or documents, etc.)? Yes _     No X (not at this
       time). If so, please explain.

        The parties anticipate the need to obtain out-of-state documentary discovery and to depose
witnesses outside of New Jersey. NPC notes that current travel restrictions may complicate those
efforts for some time (see question 12 below).

10.    Do you anticipate any issues about disclosure or discovery of electronically stored
       information, including the form or forms in which it should be produced?
       Yes         No X (not at this time)


                                                  -7-
 Case 2:20-cv-02755-JMV-MF Document 17 Filed 06/02/20 Page 8 of 9 PageID: 128




       If so, how will electronic discovery or data be disclosed or produced? Describe any
       agreements reached by the parties regarding same, including costs of discovery,
       production, related software, licensing agreements, etc.

11.    Do you anticipate entry of a Discovery Confidentiality Order? See L.Civ.R. 5.3(b) and
       Appendix S.

       NPC will seek the entry of a Confidentiality Order. Plaintiff does not anticipate entering into
a global, sweeping confidentiality agreement. All of the documents on each party’s exhibit lists in
the Lauris case (which amounted to several thousand documents) were, by court order, filed in the
public record, and NPC has no expectation of privacy in these and related documents. Plaintiff
expects that the parties will address confidentiality on a case-by-case basis, and Plaintiff will notify
Novartis of any non-public document it produces that Plaintiff intends to disclose to third parties not
associated with the litigation of this matter. Plaintiff will negotiate with NPC in good faith on all
confidentiality issues.

12.    Do you anticipate any discovery problem(s) not listed above? Describe.
       Yes     No X .

13.    State whether this case is appropriate for voluntary arbitration (pursuant to Local
       Civil Rule 201.1 or otherwise) or mediation (pursuant to Local Civil Rule 301.1 or
       otherwise). If not, explain why and state whether any such procedure may be
       appropriate at a later time (i.e., after exchange of pretrial disclosures, after completion
       of depositions, after disposition or dispositive motions, etc.).

        The parties agree that this case is not appropriate for voluntary arbitration or mediation at
this time. The parties agree to consider mediation following the resolution of dispositive motions.

14.    Is this case appropriate for bifurcation? Yes                    No      X .

15.    An interim status/settlement conference (with clients in attendance), should be held in
              (to be determined by Court)    .

16.    We [do               do not   X      ] consent to the trial being conducted by a Magistrate
       Judge.

17.    Identify any other issues to address at the Rule 16 Scheduling Conference.

       None at this time.


/s/    Raymond C. Silverman            6/2/2020
Attorney(s) for Plaintiff              Date

/s/    Melanie H. Muhlstock            6/2/2020
Attorney(s) for Plaintiff              Date

                                                  -8-
 Case 2:20-cv-02755-JMV-MF Document 17 Filed 06/02/20 Page 9 of 9 PageID: 129




/s/    Andrew L. Reissaus    6/2/2020
Attorney(s) for Defendant    Date

/s/    Donald R. McMinn      6/2/2020
Attorney(s) for Defendant    Date

/s/    Marina Plotkin        6/2/2020
Attorney(s) for Defendant    Date




                                        -9-
